DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended and has been examined.
Response to Arguments/Amendments
The claim and specification objections have been withdrawn in view of the claim and specification amendments.
With respect to the prior rejection under 35 USC § 112(a), Applicant has amended the claim to further clarify the claimed limitations. However, this amendment presents additional issues regarding new matter as indicated below. Additionally, the amendment fails to establish that the description provides for enablement of the claimed limitations. The rejection is maintained below. 
While remedying certain other aspects of the prior rejections under 35 USC § 112(b), multiple new issues have been presented as indicated below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Line 13 on p. 13 of claim 1 includes the following equation associated with the claimed monitoring statistics:
                
                    D
                    =
                    -
                    
                        
                            
                                
                                    w
                                
                                
                                    *
                                
                            
                            ∙
                            φ
                            
                                
                                    x
                                
                            
                            +
                            
                                
                                    b
                                
                                
                                    *
                                
                            
                        
                    
                
            
This equation appears at the bottom of pp. 4 and 9 of the originally filed specification, and appears in essentially the same form as found in the claims. The state of the art at the time of filing shows that equations used for monitoring statistics are not predictable. No portion of the originally filed disclosure provides any further description of this equation. In particular, there is no description of any of the variables                        
                            .
                             
                        
                    It would be impossible for one skilled in the art to make and/or use the invention since there is no indication of how to implement the necessary variables/data for the equation. Without any accompanying description of this equation, the claims cannot be restricted to any specific implementation. Implementation using random data and functions would require undue experimentation in order to arrive at a functional system. Thus, claim 1 is not enabled by the disclosure.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 (page 2, line 12) includes “X are process variables.” The variable X appears at the bottom of p. 7 and is used as a generic data term without any particular relation to being “process variables” as claimed. Applicant has not shown where the amended limitations find support in the originally filed disclosure. Therefore, it does not appear that the inventor had possession of the claimed invention at the time the application was filed.
Amended claim 1 (page 3, line 15) includes “where w* and b* are variables of the hyperplane,                                 
                                    φ
                                    
                                        
                                            x
                                        
                                    
                                     
                                
                            is a core function.” The variables w and b appear in the equation at the bottom of pp. 4 and 9 of the originally filed specification. However, beyond a broad relation to a hyperplane in the surrounding paragraphs, the disclosure fails to provide a description regarding what the variables are. Applicant has not shown where the amended limitations find support in the originally filed disclosure. Therefore, it does not appear that the inventor had possession of the claimed invention at the time the application was filed.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 17-18 on p. 12 include a formula with the variable x. However, the variable x has not been defined and is unclear.
Claim 1, section (A)(3), line 5 of p. 3, refers to “fully connected layer, de-pooling layer and deconvolution layer.” These terms are presented without a grammatical article, i.e. “a” or “the” and are therefore confusing. This phrase will be interpreted as  “a fully connected layer, a de-pooling layer and a deconvolution layer.”
Claim 1, section (A)(3), line 6 of p. 3, refers to “loss function” without the use of a grammatical article, i.e. “a” or “the,” and is confusing. This phrase will be interpreted as  “a loss function.”
Claim 1, section (A)(3), lines 7-8 of p. 3, refers to “back propagation algorithm” without the use of a grammatical article, i.e. “a” or “the,” and is confusing. This phrase will be interpreted as  “a back propagation algorithm.”
Claim 1, section (A)(4), line 14 of p. 3, includes an equation which uses the variable “x”. This symbol is not defined in the claim. As such, no meaningful interpretation can be made and the limitation is unclear.
Claim 1, section (B)(3), line 22 of p. 3, includes the term “K”. This term is not defined in the claim and the limitation is unclear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121